Title: To Benjamin Franklin from Margaret Stewart, 17 October 1781
From: Stewart, Margaret
To: Franklin, Benjamin


17 Octr 1781
Mrs Stewart’s Respectfull Compliments attend Dr Franklin she wrot to Calais the day after she had the honor of Seeing him; for a Copy of the Work, as Mr Wallop; Lord Portsmouths Brother had one that was not paid for; but she hears, he has left Calais; therefore has wrot to England for one, which was bound for a Younge gentleman, that is dead; the berrer of this, is Son in Law to the Lady who was with me at Your house; he is a Native of Bruxelles; & has great abilitys if D F will render him any Service Mrs S will be extreemly obliged to him; she Sets out for Bruxells, to Morrow; & shall be happy at all times, to obey any Comands from Dr Franklin.
 
Addressed: A Monsieur / Monsieur Dr Franklin
